Exhibit 10.5

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into effective as of February 3, 2020 (the “Effective Date”) between
Floor and Decor Outlets of America, Inc., a Delaware corporation (the “Operating
Company”), Floor & Decor Holdings, Inc., a Delaware corporation (f/k/a FDO
Holdings, Inc.) (“Holdings” and, together with the Operating Company, the
“Company”) and David Christopherson, the undersigned individual (“Executive”).

 

RECITALS

 

WHEREAS, Executive is currently employed by the Company pursuant to an
employment agreement with the Company, dated June 7, 2013, as amended and
restated July 29, 2015 (the “Prior Agreement”);

 

WHEREAS, pursuant to Section 11(d) of the Prior Agreement, the Prior Agreement
may be amended and restated by a writing signed by Executive and a duly
authorized representative of the Company (other than Executive); and

 

WHEREAS, the parties desire to amend and restate the Prior Agreement in its
entirety by entering into this Agreement, subject to the terms and provisions
herein contained.

 

AGREEMENT

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1.            Employment.

 

(a)           Term; Duties and Responsibilities. Beginning on the Effective
Date, and during the Employment Period (defined below), Executive shall continue
to serve as the Executive Vice President, Secretary and General Counsel of the
Company. The term of employment hereunder shall commence on the Effective Date
and terminate on the fourth anniversary of the Effective Date, unless earlier
terminated as set forth herein; provided, that commencing on the fourth
anniversary of the Effective Date and each anniversary date thereafter, the term
of this Agreement shall automatically be extended for one additional year
(subject to earlier termination, as set forth herein) unless, not later than 60
calendar days prior to any such anniversary date, either the Company or
Executive, in such party’s sole discretion, shall elect that such extension
shall not take effect and shall have given timely written notice of such
election not to extend. The period of time between the Effective Date and the
termination of Executive’s employment hereunder shall be referred to herein as
the “Employment Period.”

 

(b)           Duties and Responsibilities. During the Employment Period,
Executive shall at all times, except as expressly set forth below: (i) devote
substantially all working time and efforts to the business and affairs of the
Company and its subsidiaries on a full-time basis, (ii) faithfully,
industriously and to the best of Executive’s ability, experience and talent,
perform all duties that may be reasonably required by the Company, and observe
and comply with all rules, regulations, policies and practices in effect on the
Effective Date or amended or adopted by the Company in the future and (iii) not
engage in any other business activities, as a director, officer, employee or
consultant or in any other capacity, whether or not he receives compensation
therefor, without the prior written consent of the Board of Directors of
Holdings (the “Board”). Notwithstanding the foregoing, Executive may serve on
the boards of charitable organizations, engage in charitable and community
affairs and activities and manage his personal investments so long as such
activities do not interfere with the performance of Executive’s Duties and
Responsibilities (as defined below) hereunder. Executive will be reporting to
the Chief Financial Officer or Chief Executive Officer of the Company and shall
have all the authority, duties and responsibilities customarily exercised by an
individual serving in the position of an Executive Vice President, Secretary and
General Counsel at an entity engaged in a retail business which is national in
scope, set forth in the bylaws of the Company, provided in the Delaware General
Corporation Law and such additional duties and responsibilities as may from time
to time be assigned or prescribed to him by the Chief Financial Officer or the
Chief Executive Officer of the Company, consistent with the Executive’s position
(collectively, “Executive’s Duties and Responsibilities”).

 





 

 

(c)           Location. Executive’s principal place of employment shall be at
the Company’s principal executive offices, currently located in Atlanta,
Georgia, with Executive being provided an office and secretarial and
administrative support that is customary for a similarly situated executive.
Executive acknowledges that the Duties and Responsibilities to be performed by
Executive hereunder are such that Executive may be required to travel
extensively at times.

 

2.            Compensation.

 

(a)           Base Salary. During the Employment Period, Executive shall
initially be paid a base salary at the annual rate of $345,000 (“Base Salary”),
payable in installments consistent with Company’s normal payroll practices.

 

(b)           Annual Bonus. In addition to Executive’s Base Salary, during the
Employment Period, Executive will be eligible to earn an annual bonus (“Bonus”)
under the Company’s Corporate Incentive Compensation Plan (the “Bonus Plan”).
The target Bonus for any fiscal year shall be 55% of Executive’s Base Salary for
such year, with the actual amount of the Bonus being determined based on the
level of achievement of certain performance goals in accordance with the Bonus
Plan. Executive must be actively employed by the Company on the date the Bonus
is paid in order to receive the Bonus for any fiscal year, and Executive’s
Bonus, if any, shall be paid to him as provided under the Bonus Plan or, if no
payment date is provided in the Bonus Plan, no later than March 15 of the
calendar year following the fiscal year for which the Bonus is payable. The
Company may amend the Bonus Plan at any time.

 

(c)           Payment. Payment of all compensation and other amounts to
Executive hereunder shall be made in accordance with the relevant Company
policies in effect from time to time, including normal payroll practices, and
shall be subject to all applicable withholding, including employment and
withholding taxes.

 

3.            Other Employment Benefits.

 

(a)           Business Expenses. Upon timely submission of itemized expense
statements and other documentation in conformance with the procedures specified
by the Company, Executive shall be entitled to reimbursement for reasonable
business and travel expenses duly incurred by Executive in the performance of
Executive’s Duties and Responsibilities under this Agreement during the
Employment Period.

 

(b)           Benefit Plans. During the Employment Period, Executive shall be
entitled to participate in the Company’s employee benefit plans and programs
(sometimes “Benefit Plan” or “Benefit Plans”) as they may exist from time to
time, in each case as offered by the Company to its executive officers
generally, subject to the terms and conditions thereof. Nothing in this
Agreement shall require the Company to maintain any Benefit Plan, or shall
preclude the Company from terminating or amending any Benefit Plan from time to
time.

 



2

 

 

(c)           Vacation. Executive shall be entitled to four weeks of paid
vacation annually in accordance with the Company’s vacation policy for senior
executives. Executive acknowledges that given his position at the Company,
Executive will use Executive’s best efforts to remain generally available and
accessible to the Company’s senior managers in person or through an electronic
means of communication when reasonably possible (the Company acknowledging that
some vacation activities may prevent or limit such availability and
accessibility).

 

4.            Termination of Employment. Notwithstanding anything herein to the
contrary,

 

(a)           For Cause. The Company may terminate Executive’s employment For
Cause immediately upon written notice for any of the following reasons: (i)
Executive’s (x) commission of, or being indicted for, a felony under U.S. or
applicable state law, or (y) commission of a misdemeanor where imprisonment may
be imposed other than for a traffic-related offense, (ii) any act of material
misconduct or gross negligence by Executive in the performance of Executive’s
Duties and Responsibilities or any act of moral turpitude by Executive, (iii)
Executive’s commission of any act of theft, fraud or material dishonesty, (iv)
Executive’s willful failure to perform any reasonable duties assigned to him by
the Chief Financial Officer or Chief Executive Officer of the Company or
Executive’s refusal or failure to follow the lawful directives of the Company
after written notice from the Company of, and 30 calendar days to cure, such
refusal or failure, (v) any material breach by Executive of this Agreement or
any other written agreement executed by Executive with the Company or any of its
affiliates that is not cured within ten calendar days following written notice
of such breach, and (vi) Executive’s unlawful appropriation of a material
corporate opportunity (“For Cause”). Upon termination of Executive’s employment
For Cause, the Company shall be under no further obligation to Executive, except
to pay or provide (A) all accrued but unpaid Base Salary through the date of
termination within 30 days following such termination, less all applicable
deductions, and (B) any benefits and payments pursuant to the terms of any
Benefit Plan, including any rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (the payments and benefits described in
subsections (A) and (B) herein shall be referred herein as the “Accrued
Benefits”).

 

(b)           Without Cause; Company Non-Renewal; Good Reason. The Company may
terminate Executive’s employment at any time “Without Cause,” immediately upon
written notice; the Company may terminate Executive’s employment by electing not
to extend the Employment Period, upon 60 days’ written notice, as provided for
in Section 1(a) above (“Company Non-Renewal”); and Executive may terminate
Executive’s employment at any time for “Good Reason.” Upon termination of
Executive’s employment by the Company Without Cause, a Company Non-Renewal or by
Executive for Good Reason, Executive shall be entitled to receive, in each case
less all applicable deductions, (i) the Accrued Benefits, plus (ii) contingent
on Executive executing and not revoking a release of any and all claims that the
Executive may have against the Company substantially in the form set forth in
Exhibit A (the “Separation Agreement”), and subject to Section 11(f) hereof,
severance in an amount equal to one times Executive’s Base Salary on the date of
termination, payable over 12 months in substantially equal installments on the
Company’s regular pay dates, commencing on the first regular pay date following
the 60th calendar day following Executive’s termination date. If the Separation
Agreement fails to become effective and irrevocable prior to the 60th calendar
day following Executive’s employment termination date because Executive delays,
fails or refuses to execute or revokes the Separation Agreement, the Company
shall have no obligation to make the payments provided by Section 4(b)(ii). A
termination of Executive under this Section 4(b) does not include a termination
by reason of Executive’s Disability or upon the death of Executive.

 

“Good Reason” shall mean, without Executive’s written consent, (i) a material
diminution in Executive’s then authority, duties or responsibilities; (ii) a
material diminution in Executive’s Base Salary; (iii) relocation of Executive’s
office to a location that is more than 50 miles from the Atlanta, Georgia
metropolitan area; or (iv) any material breach of this Agreement by the Company,
provided, that Executive must provide the Company with written notice of the
existence of the event or change constituting Good Reason within 30 calendar
days of any such event or change having occurred and allow the Company 60
calendar days from receipt of such notice from Executive to cure the same. If
the Company so cures the event or change, Executive shall not have a basis for
terminating his employment for Good Reason with respect to such cured event or
change. If such event or change is not cured within such 60 day period,
Executive must resign his employment with the Company within 30 calendar days of
the end of the cure period or Executive will be deemed to have waived his right
to terminate his employment for Good Reason based upon such event or change.

 



3

 

 

(c)           Resignation; Executive’s Election not to Renew.

 

(i)                Resignation. Executive may resign his employment upon 60
calendar days prior written notice to the Company. If Executive fails to provide
such notice, such resignation shall constitute a breach of this Agreement for
which Executive shall be liable to the Company for any damages the Company
sustains. In addition, the Company shall have the right to terminate Executive’s
employment before the end of the 60 day notice period and such termination shall
not be treated as a termination Without Cause. Upon termination of Executive’s
employment under this Section 4(c)(i), (i) the Company shall be under no further
obligation to Executive, except to pay the Accrued Benefits; (ii) all options to
purchase shares of Class B non-voting common stock, par value $0.001 per share,
of the Company, granted to Executive on September 13, 2013, May 20, 2014 and
April 22, 2015 pursuant to the Company’s 2011 Stock Option Plan (the “Options”)
that are held by such Executive that are vested and exercisable on the date of
Executive’s resignation may be exercised by Executive at any time within a
period beginning on the date of such resignation and ending on the earlier of
(A) 30 days after the date of such resignation, and (B) the expiration date of
the stated term of such Options, after which any unexercised Options shall
terminate; and (iii) all outstanding unvested Options held by Executive shall
immediately terminate and be no longer exercisable.

 

(ii)               Non-Renewal. Executive’s timely notice of his option not to
extend the term of the Employment Period shall not be considered to be a breach
of this Agreement. In the event that Executive elects not to renew this
Agreement, the Company shall be under no further obligation to Executive, except
to pay the Accrued Benefits through the end of the Employment Period.

 

(d)           Disability of Executive. The Company may terminate this Agreement
if Executive experiences a Disability (as defined below. “Disability” means an
illness, injury or other incapacitating condition as a result of which Executive
is unable to perform, with or without reasonable accommodation, the services
required to be performed under this Agreement for more than: (i) 90 consecutive
calendar days during the Employment Period or (ii) a period or periods
aggregating more than 120 calendar days in any 12 consecutive months. If, at the
time the question of possible termination for Disability arises, the Company is
subject to the Federal Family and Medical Leave Act, any applicable state
equivalent, or any federal or state disability discrimination laws, the
requirements of those laws shall, to the extent required, supersede the
provisions of this paragraph. Executive agrees to submit to such medical
examinations as may be reasonably requested by the Company, from time to time,
to determine whether a Disability exists. Any determination as to the existence
of a Disability shall be made as follows: first, the Company shall be entitled
to engage a physician to determine the existence of a Disability; then, if
Executive disagrees with such determination, Executive shall give written notice
of Executive’s disagreement within ten days after Executive is notified in
writing of such determination, and Executive shall be entitled to engage a
physician to determine the existence of a Disability; and if Executive’s
physician disagrees with the determination made by the Company’s physician, then
these two physicians shall mutually agree upon a third physician who shall make
a determination whether a Disability exists, and such determination shall be
final and binding upon the Company and Executive. The Company and Executive
shall share equally in the costs of such third physician. Upon such termination,
the Company shall be under no further obligation to Executive, except to pay the
Accrued Benefits.

 



4

 

 

(e)           Cooperation. Following termination for any reason, Executive shall
(i) reasonably cooperate with the Company, as reasonably requested by the
Company, to effect a transition of Executive’s responsibilities and to ensure
that the Company is aware of all matters being handled by Executive and (ii)
cooperate and provide assistance to the Company at its reasonable request in
connection with any action, suit or proceeding brought by or against the Company
or any of its affiliates (or in which any of them is or may be a party) or that
relates in any way to Executive’s acts or omissions while employed by the
Company. The Company agrees to promptly reimburse Executive for reasonable
expenses incurred by him in connection with assisting the Company in the manner
described in the immediately preceding sentence. Reimbursement shall be made in
accordance with the applicable policy of the Company then in effect. Upon
termination for any reason, Executive shall be deemed to have resigned from all
offices and directorships then held with the Company or any of its subsidiaries.
Executive’s obligations under this Section 4(e) shall survive the termination of
Executive’s employment and the expiration or termination of the Agreement.

 

(f)            Company Property. All assets, property and equipment and all
tangible and intangible information relating to the Company, its affiliates and
their respective employees, customers or vendors furnished to, obtained by or
prepared by Executive or any other person during the course of or incident to
Executive’s employment by the Company or any of its subsidiaries are and shall
remain the sole property of Company (“Company Property”). Company Property
includes, but is not limited to, computer equipment, books, manuals, records,
reports, notes, correspondence, contracts, customer lists, business cards,
advertising, sales, financial, personnel, operations, and manufacturing
materials and information, data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
and samples, and in each case shall include all copies thereof in any medium,
including paper, electronic and magnetic media and all other forms of
information storage. Following termination of Executive’s employment for any
reason, Executive must return all Company Property to the Company without demand
or request by the Company therefor. Executive shall further permanently delete
any Company information from any computers or other electronic storage devices
owned by Executive. Upon request of the Company, Executive shall certify in
writing that Executive has complied with the requirements of this Section 4(f).
Notwithstanding the foregoing, Executive shall be permitted to retain one or
more copies of his contacts list and his appointment calendars. Executive’s
obligations under this Section 4(f) shall survive termination of Executive’s
employment and the expiration or termination of the Agreement until Executive
has returned all Company Property to the Company.

 

5.            Death of Executive. In the event of the death of Executive during
the Employment Period, the Company’s obligations hereunder shall automatically
cease and terminate; provided, that the Company shall pay to the Executive’s
personal representatives under Executive’s last will and testament, and if none
exists, to his heirs at law, the Accrued Benefits.

 



5

 

 

6.            Restrictive Covenants.

 

(a)           Definitions. When capitalized and used herein, the following terms
shall have the following meanings set forth below:

 

(i)                 “Business” means the business (whether operated in physical
locations or online over the internet) of selling hard surface flooring
materials.

 

(ii)                “Competitive Area” means the 30 mile radius around any
location where the Company (A) has a then current location (including the
Company’s current locations listed on Exhibit B attached hereto) and (B) has a
bona fide intention to open a new location.

 

(iii)               “Competitive Business Activity” shall mean providing
services to a Competitor that are the same or similar to Executive’s Duties and
Responsibilities under this Agreement, whether as an employee, independent
contractor or consultant.

 

(iv)               “Competitor” means any Person (other than the Company and its
affiliates) engaged in the Business. To the extent that a Competitor is engaged
in any business activities other than the Business, the term “Competitor” does
not restrict Executive’s involvement with such other business activities.

 

(v)                “Confidential Information” means information developed by or
on behalf of any of the Company or its affiliates that is not generally known by
persons not employed by the Company or its affiliates and that could not easily
be determined or learned by someone outside the Company, including information
concerning (A) Customers, Suppliers, internal corporate policies and strategies,
corporate opportunities, financial and sales information, personnel information,
forecasts, business and marketing plans, (B) the affairs or assets of the
Company and its affiliates, accounts, or clients for which the Company or its
any of its affiliates performs, directly or indirectly, services, or (C) the
nature and material terms of business opportunities, investors, business and
proposals available to the Company or its affiliates. Confidential Information
(x) includes both written information and information not reduced to writing,
whether or not explicitly designated as confidential, (y) is of a special and
unique nature and value to the Company, its affiliates and their respective
businesses and (z) provides the Company or its affiliates with a competitive
advantage. Confidential Information does not include information that is
publicly available or is readily ascertainable from publicly available
information.

 

(vi)               “Customer” means any Person who is a customer or client of
the Company or its affiliates that is a professional contractor and with whom
Executive had material business-related contact (whether in person, by telephone
or by paper or electronic correspondence), on behalf of the Company or its
affiliates.

 

(vii)              “Person” means any individual or entity.

 

(viii)             “affiliates” means a Person’s subsidiaries, affiliates,
successors, transferees or assigns that are engaged in the Business.

 

(ix)               “Restricted Period” means the time period beginning on the
Effective Date of this Agreement and ending one year after the termination of
Executive’s employment with the Company for any reason, whether by Executive or
Company.

 

(x)                “Supplier” means any Person who supplies products or services
to the Company in support of the Company’s Business and with whom Executive had
material business-related contact (whether in person, by telephone or by paper
or electronic correspondence), on behalf of the Company or its affiliates.

 



6

 

 

(b)           Confidentiality. Executive shall not, while employed under this
Agreement and after the Employment Period terminates, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person any
Confidential Information, other than in the course and scope of Executive’s
Duties and Responsibilities under this Agreement. In the event that Executive
receives a subpoena or other request having force of law, or reasonably believes
that disclosure of Confidential Information is required by law, Executive shall
promptly provide the Company, to the extent reasonably possible, with written
notice thereof, and shall reasonably cooperate, at no expense to Executive, with
the Company if the Company elects to seek a judicial protective order or other
appropriate judicial protection of such Confidential Information.

 

In accordance with 18 U.S.C. Section 1833, notwithstanding anything to the
contrary in this Agreement: (i) Executive shall not be in breach of this
Agreement and shall not be held criminally or civilly liable under any federal
or state trade secret law (A) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (B) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

 

(c)           Whistleblowers. Nothing in this Agreement shall be construed to
prohibit Executive, or any officer or director of the Company, from reporting
possible violations of law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body. Executive
and any officer or director of the Company do not need the prior authorization
of the Company to make any such reports or disclosures and are not required to
notify the Company that they have made such reports or disclosures.

 

(d)           Noncompete. Executive will not, during the Restricted Period,
directly or indirectly, engage in a Competitive Business Activity in a
Competitive Area.

 

(e)           Executive’s Consent to Reasonable Restrictions. Executive agrees
that this covenant is reasonable with respect to its duration, geographical area
and scope, in light of the nature and geographic scope of the Business subject
to this restriction. Executive represents, warrants, acknowledges and agrees
that he has been fully advised by counsel in connection with the negotiation,
preparation, execution and delivery of this Agreement; and no reasonable Person
in the position of the Company would employ Executive under the terms and
conditions of this Agreement without the benefit of the restrictive covenants
applicable to Executive under Sections 6(b) through 6(g) of this Agreement, and
without the other agreements by Executive contained herein (collectively, the
“Restrictive Covenants and Agreements”). Accordingly, Executive agrees to be
bound by the Restrictive Covenants and Agreements contained in this Agreement to
the maximum extent permitted by law, it being the intent and spirit of the
parties that the Restrictive Covenants and Agreements contained herein shall be
valid and enforceable in all respects.

 

(f)           Non-Solicitation of Customers and Suppliers. Executive shall not,
during the Restricted Period (whether on Executive’s own behalf or on behalf of
another Person), directly or indirectly: (a) solicit Customers to purchase
products on behalf of a Competitor, or (b) solicit Suppliers to provide products
or services to support a Competitor.

 



7

 

 

(g)           Non-Solicitation of Employees. Executive shall not, during the
Restricted Period (whether on Executive’s own behalf or on behalf of some other
Person), directly or indirectly solicit or attempt to hire any individual who is
at that time an employee, independent contractor or other agent of the Company
or any of its affiliates or (b) induce or encourage any employee, independent
contractor or other agent of the Company or any of its affiliates to terminate
or materially reduce, as applicable, his employment or other business
relationship or affiliation with the Company or any of its affiliates.

 

(h)           Non-Disparagement. Except as occurs performing Executive’s Duties
and Responsibilities during the Employment Period (such as chastising or
criticizing store management, suppliers and others doing business with the
Company for performing in a manner Executive in good faith believes is not in
the best interests of the Company and the Business), while employed by the
Company and for a period of three years after the Employment Period terminates,
Executive will not directly or indirectly, make or publish any disparaging or
derogatory statements or otherwise disparage the business reputation of the
Company or any of its affiliates or take any actions that are harmful, in any
material respect, to the Company’s (or any of its affiliates’) goodwill with its
Customers, Suppliers, employees, the media or the public. While Executive is
employed by the Company and for a period of three years after the Employment
Period terminates, the Company shall instruct its officers and directors not to,
directly or indirectly, make or publish any disparaging or derogatory statements
or otherwise take any actions that disparage Executive’s business reputation or
take any actions that are harmful, in any material respect, to Executive’s
goodwill with the Company’s Customers, Suppliers, employees, the media or the
public, except as occurs performing their duties during the Employment Period
(such as chastising or criticizing Executive for performing in a manner such
officers or directors in good faith believe are not in the best interests of the
Company and the Business). Provided, however, the foregoing shall not prohibit
the Executive or any director or officer of the Company from making truthful
statements when required, or based upon advice of legal counsel, Executive, or
any officer or director of the Company, in good faith believes is required, by
law, rule, regulation or judicial or governmental administrative subpoena, order
or process in connection with any legal proceeding, to a governmental agency or
body or its representative, or in connection with any governmental
administrative proceeding.

 

(i)            Reformation. If any court determines that any of the Restrictive
Covenants and Agreements, or any part thereof set forth in this Section 6, is or
are unenforceable due to over breadth or any other reason, such court shall have
the power to modify such provision to the extent necessary to make it reasonable
and enforceable and such modified provision shall then be enforceable to the
maximum extent permitted by applicable law. Executive acknowledges and agrees
that the Restrictive Covenants and Agreements of Executive in this Agreement are
reasonable and valid in geographic and temporal scope and in all other respects.
If, however, any court subsequently determines that any of the Restrictive
Covenants and Agreements, or any part thereof, is or are invalid or
unenforceable and not capable of modification, the remainder of the Restrictive
Covenants and Agreements shall not thereby be affected and shall be given full
effect without regard to the invalid portions.

 

(j)           Survival. Executive’s obligations under this Section 6 shall
survive the termination of Executive’s employment and the expiration or
termination of this Agreement in accordance with the terms and conditions
herein.

 

7.            Inventions.

 

(a)            Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products or developments
(collectively, “Inventions”), whether patentable or unpatentable, made or
conceived by Executive, solely or jointly with others, that are related to
Executive’s work as an employee or other service provider to the Company, shall
belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon. For the avoidance of doubt, Executive
understands that the provisions of this Section 7 requiring assignment of
Inventions to the Company do not apply to any Invention that Executive developed
entirely on his own time without using the Company’s equipment, supplies,
facilities, or trade secret information except for those Inventions that either
(1) relate at the time of conception or reduction to practice of the Invention
to the Company’s Business, or actual or demonstrably anticipated research or
development of the Company; or (2) result from any work performed by an employee
for the Company (other than Executive). Executive will assign to the Company the
Inventions and all patents that may issue thereon in any and all countries,
whether during or subsequent to the Employment Period, together with the right
to file, in Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). Executive
will, at any time during and for a period of three years subsequent to the
Employment Period, make such applications, sign such papers, take all rightful
oaths, and perform all acts as may be reasonably requested from time to time by
the Company with respect to the Inventions, provided that Executive shall not be
obligated to incur any expense in connection therewith. Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony), at no expense to Executive, to obtain the Inventions for
its benefit, all without additional compensation to Executive from the Company.

 



8

 

 

(b)           In addition, the Inventions will be deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Company and Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to Executive. If the Inventions, or any portion thereof, are
deemed not to be Work for Hire, Executive hereby irrevocably conveys, transfers
and assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including all of Executive’s right, title and interest in the copyrights (and
all renewals, revivals and extensions thereof) to the Inventions, including all
rights of any kind or any nature now or hereafter recognized, including the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, including the right
to receive all proceeds and damages therefrom. In addition, Executive hereby
waives any so-called “moral rights” with respect to the Inventions. Executive
hereby waives any and all currently existing and future monetary rights in and
to the Inventions and all patents that may issue thereon, including any rights
that would otherwise accrue to Executive’s benefit by virtue of Executive being
an employee of, or other service provider to the Company. Executive’s
obligations under this Section 7 shall survive the termination of employment and
the expiration or termination of this Agreement in accordance with the terms and
conditions herein.

 

8.            No Inconsistent Obligations. Executive hereby represents, warrants
and agrees that: (a) there are no restrictions or agreements, oral or written,
to which Executive is a party or by which Executive is bound that prevent or
make unlawful Executive’s execution and delivery of, or performance under, this
Agreement; (b) to the best actual knowledge and belief of Executive, none of the
information supplied by Executive to Company in connection with Executive’s
employment by Company misstated a material fact or omitted material facts
necessary to make the information supplied by Executive not materially
misleading; (c) Executive does not have any business or employment relationship
that creates a conflict between the interests of Executive and the Company or
any of its subsidiaries; and (d) Executive will not disclose to the Company, or
use, or induce the Company to use, any proprietary information or trade secrets
of others.

 

9.            Indemnification of Executive. While employed by the Company and
for so long thereafter as liability exists with regard to the Executive’s
activities while employed by the Company, the Company shall indemnify and
advance expenses to, and hold harmless, to the fullest extent permitted by
applicable law as it presently exists or may hereafter be amended, Executive to
the extent Executive is made or is threatened to be made a party or is otherwise
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “proceeding”), by reason of the fact that he,
or a person for whom he is the legal representative, is or was an officer of the
Company or, while an officer of the Company, is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation or
of a partnership, joint venture, trust, enterprise or nonprofit entity,
including service with respect to employee benefit plans, against all liability
and loss suffered and expenses (including attorneys’ fees) reasonably incurred
by such indemnitee. Notwithstanding the preceding sentence, the Company shall be
required to indemnify, or advance expenses to, Executive in connection with a
proceeding (or part thereof) commenced by Executive only if the commencement of
such proceeding (or part thereof) by Executive was authorized by the Board;
provided, that the Company shall be required to advance expenses to Executive in
connection with a proceeding (or part thereof) commenced by Executive to enforce
indemnification rights.   The rights to indemnification and to the advance of
expenses conferred in this Section 9 shall not be exclusive of any other right
that Executive may have or hereafter acquire under FDO Holdings Inc.’s
(“Holdings”) Certificate of Incorporation or Bylaws, the Shareholders Agreement,
dated November 24, 2010, among Holdings and the investors party thereto, as
amended from time to time, any statute, agreement, vote of stockholders or
disinterested directors or otherwise.

 



9

 

 

10.          Section 409A. Notwithstanding anything herein to the contrary:

 

(a)           Although the Company does not guarantee to Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”), and all provisions of this Agreement shall be administered,
interpreted and construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Notwithstanding any other
provision hereof, in no event shall the Company be liable for, or be required to
indemnify Executive for, any liability of Executive for taxes or penalties under
Section 409A.

 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

 

(c)           With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that this
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect; and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d)          Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
calendar days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.

 



10

 

 

(e)           Notwithstanding any other provision hereof, if Executive is, as of
the date of termination, a “specified employee” for purposes of Treas. Reg. §
1.409A-1(i), then any amount payable to Executive pursuant to Section 4 hereof
that is neither a short-term deferral within the meaning of Treas. Reg. §
1.409A-1(b)(4) nor within the involuntary separation pay limit under Treas. Reg.
§ 1.409A-1(b)(9)(iii)(A) will not be paid before the date that is six months
after the date of termination, or if earlier, the date of Executive’s death. Any
payments to which Executive would otherwise be entitled during such non-payment
period will be accumulated and paid or otherwise provided to Executive on the
first day of the seventh month following such date of termination, or if
earlier, within 30 calendar days of Executive’s death to his surviving spouse
(or to his estate if Executive’s spouse does not survive him).

 

11.          Miscellaneous.

 

(a)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to conflict
of law principles.

 

(b)          Assignment and Transfer. Executive’s rights and obligations under
this Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void. This
Agreement shall inure to the benefit of, and be binding upon and enforceable by,
any purchaser of substantially all of the Company’s assets, any corporate
successor to the Company or any assignee thereof.

 

(c)           Entire Agreement. This Agreement, any outstanding equity
agreements between Executive and Holdings relating to an award under Holdings’
2011 Amended & Restated Stock Incentive Plan, 2017 Stock Incentive Plan and the
Company’s policies and procedures, contain the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersede any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof, including the Prior Agreement.

 

(d)           Amendment and Waiver; Rights Cumulative. This Agreement may be
amended, waived or discharged only by a writing signed by Executive and by a
duly authorized representative of Holdings and the Operating Company (other than
Executive). No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of Holdings and the Operating Company, by a duly authorized representative
of Holdings and the Operating Company (other than Executive). The rights and
remedies provided by this Agreement are cumulative, and the exercise of any
right or remedy by either party hereto (or by its successor), whether pursuant
to this Agreement, to any other agreement, or to law, shall not preclude or
waive its right to exercise any or all other rights and remedies.

 

(e)           Severability. If any term, provision, covenant or condition of
this Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

 

(f)           Remedy for Breach. In the event of breach or threatened breach of
any Restrictive Covenants and Agreements of Executive hereunder, including any
breach of Sections 4(e), 4(f), 6 or 7, the damage or imminent damage to the
value and the goodwill of the Company and its subsidiaries’ business would be
inestimable and irreparable, and therefore any remedy at law or in damages shall
be inadequate. Accordingly, (i) the provisions of Section 11(h) shall not
preclude the Company from obtaining provisional relief, including injunctive
relief, from a court of appropriate jurisdiction to protect its rights under
this Agreement, and (ii) the Company shall be entitled to seek an injunction to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions thereof in addition to any other remedy (including
damages) to which they are entitled at law or in equity. Each party agrees and
consents to personal jurisdiction, service of process and venue in any federal
or state court within the State of Delaware, County of New Castle, in connection
with any action brought in connection with a request for any such provisional or
injunctive relief, and in connection with any action to enforce this arbitration
clause or an award in arbitration. The prevailing party in any action instituted
pursuant to this Agreement shall be entitled to recover from the other party its
reasonable attorneys’ fees and other expenses incurred in such action. In the
event Executive violates (i) the Restrictive Covenants and Agreements (pursuant
to the terms thereof) or (ii) Executive’s obligations in Sections 4(e) or 4(f)
or Section 7 above, and does not cure such violations within 30 days after
written notice from the Company to Executive that such violation has occurred,
then any obligations to pay amounts to Executive pursuant to Section 4(b) of
this Agreement (other than the Accrued Benefits) shall immediately cease. This
Section 11(f) shall survive Executive’s termination of employment and the
expiration or termination of this Agreement.

 



11

 

 

(g)           Notices. All notices, demands or requests made pursuant to, under
or by virtue of this Agreement must be in writing and sent to the party to which
the notice, demand or request is being made by (i) by nationally recognized
overnight courier delivery for next business day delivery, (ii) by hand
delivery, or (iii) by facsimile or electronic mail transmission followed by
overnight delivery the next business day to the addresses listed below; or to
such other street address to which hand deliveries may be made as is specified
by a party by not less than five days prior notice to the other party given in
accordance with the provisions of this Section. Any notice given in accordance
with the provisions of this Section shall be deemed given on the date of initial
delivery or initial attempted delivery in the event of rejection or other
refusal to accept or inability to deliver because of changed address of which
proper notice was not given shall be deemed to be receipt of the notice,
request, demand or other communication, provided that such delivery or attempted
delivery at the addresses listed below must be on a business day between 8:30
a.m. and 5:30 p.m. in the time zone in which such address is located. Legal
counsel for the respective parties may send to the other party any notices,
requests, demands or other communications required or permitted to be given
hereunder by such party.

 

If to Executive:

 

At the address shown
on the records of the Company

 

If to the Company:

 

Floor and Decor Outlets of America, Inc.
2500 Windy Ridge Parkway, SE
Atlanta, Georgia 30339

Telephone: (404) 471-1634
Facsimile: (404) 393-3540

Attention: SVP-HR

 



12

 

 

with copies to:

 

Floor & Decor Holdings, Inc.

2500 Windy Ridge Parkway, SE
Atlanta, Georgia 30339
Telephone: (404) 471-1634
Facsimile: (404) 393-3540
Attention: SVP-HR

 

and

 

Proskauer Rose LLP
2029 Century Park East, Suite 2400

Los Angeles, CA 90067

Telephone: (310) 284-4519

Facsimile: (310) 557-2193

Attention: Colleen M. Hart, Esq.

 

(h)           Arbitration. Subject to Section 11(f), any dispute, claim,
controversy or cause of action, in law (but not in equity), directly or
indirectly relating to or arising out of or related to this Agreement, the
termination or validity hereof, including the determination of the scope or
applicability of this agreement to arbitrate, or the employment relationship,
shall, to the fullest extent permitted by law, be exclusively determined by
final, binding and confidential arbitration in Wilmington, Delaware conducted by
JAMS, Inc. (“JAMS”), or its successor, pursuant to the JAMS Comprehensive
Arbitration Rules and Procedures in effect as of the Effective Date. If
Executive files a demand for arbitration hereunder, Executive shall not be
required to pay the cost of the filing fees in excess of the amount Executive
would be required to pay to commence a comparable action in the applicable state
or federal courts of Delaware and the Company shall be responsible for the
payment of any excess. There shall be limited discovery prior to the arbitration
hearing as follows: (a) exchange of witness lists and copies of documentary
evidence and documents relating to or arising out of the issues to be
arbitrated, (b) depositions of all party witnesses and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
Depositions shall be conducted in accordance with Delaware law, the arbitrators
shall be required to provide in writing to the parties the basis for the award
or order of such arbitrator, and a court reporter shall record all hearings,
with such record constituting the official transcript of such proceedings. The
arbitrator shall, in their award, allocate all of the costs of the arbitration,
including the fees of the arbitrator and the reasonable attorneys’ fees of the
prevailing party, against the party who did not prevail. The award in the
arbitration shall be final and binding. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§1–16, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof. The
arbitrator will have the same, but no greater, remedial authority than would a
court of law (except that the arbitrator shall not have the power or authority
to award punitive damages, consequential damages, lost profits or speculative
damages to either party). This agreement to resolve any disputes by binding
arbitration extends to claims by or against the Company and claims by or against
any of its affiliates, and applies to claims directly or indirectly arising
under or out of (i) federal, state and local laws, including claims of alleged
discrimination on any basis, or (ii) the common law. In the event of a conflict
between this provision and any provision in the applicable rules of JAMS, the
provisions of this Agreement will prevail. The parties shall keep confidential
the existence of the claim, controversy or disputes from third parties (other
than the arbitrator), and the determination thereof, unless otherwise required
by law or necessary for the business of the Company or the other parties to the
arbitration, provided that notwithstanding the foregoing, Executive shall be
entitled to disclose the existence of, and information and documentation
regarding, the claim, controversy or disputes to Executive’s accountants,
lawyers and financial and other consultants on a “need to know” basis who are
assisting or representing such Executive in connection with the arbitration
proceeding. If for any reason this arbitration clause becomes not applicable,
then each party, to the fullest extent permitted by applicable law, hereby
irrevocably waives all right to trial by jury as to any issue relating hereto in
any action, proceeding, or counterclaim arising out of or relating to this
Agreement or any other matter involving the parties hereto. Each of the parties
hereto agree and consent to personal jurisdiction, service of process and venue
in any federal or state court within the City of Wilmington in the State of
Delaware in connection with any action brought to enforce an award in
arbitration. This Section 11(h) shall survive Executive’s termination of
employment and the expiration or termination of this Agreement.

 



13

 

 

By initialing below, the parties hereby agree to the provisions set forth in
this Section 11(h):

 

EXECUTIVE: /s/ David Christopherson         OPERATING COMPANY: /s/ Thomas V.
Taylor         HOLDINGS: /s/ Thomas V. Taylor  

 

(i)             Further Assurances. Executive shall, upon the Company’s
reasonable request, execute such further documents and take such other actions
as may be permitted or reasonably required by law to implement the purposes,
objectives, terms, and provisions of this Agreement. The Company shall, upon the
Executive’s reasonable request, execute such further documents and take such
other actions as may be permitted or reasonably required by law to implement the
purposes, objectives, terms, and provisions of this Agreement.

 

(j)             Interpretation. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive. As used herein: (i) reference to any
gender includes each other gender; (ii) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof; (iii)
reference to any law, rule or regulation means such law, rule or regulation as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law, rule or
regulation means that provision of such law, rule or regulation from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(iv) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof; (v) numbered or lettered articles,
sections and subsections herein contained refer to articles, sections and
subsections of this Agreement; (vi) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; (vii) “or” is used in the inclusive sense of “and/or”;
(viii) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto; and
(ix) reference to dollars or $ shall be deemed to refer to U.S. dollars.

 

(k)           Acknowledgement. Executive understands the terms and conditions
set forth in this Agreement and acknowledges having had adequate time to
consider whether to agree to the terms and conditions and to consult a lawyer or
other advisor of Executive’s choice.

 

(l)            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
an original.

 



14

 

 

(m)          Each Party the Drafter. Executive understands the terms and
conditions set forth in this Agreement and acknowledges having had adequate time
to consider whether to agree to the terms and conditions and to consult a lawyer
or other advisor of Executive’s choice. This Agreement and the provisions
contained herein shall not be construed or interpreted for or against any party
to this Agreement because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

(n)           Time of Essence. Time is and shall be of the essence in connection
with this Agreement and the terms and conditions contained herein.

 

(o)           Survival. To the extent not otherwise expressly provided in this
Agreement, all rights and obligations of any party to this Agreement not fully
satisfied or performed, as applicable, on the date Executive’s employment is
terminated, shall survive the termination of Executive’s employment and the
expiration or termination of the Agreement, including Sections 4, 5, 6, 7, 8, 9
and 11 of the Agreement.

 

[Remainder of Page Intentionally Left Blank / Signatures on Next Page]

 

15

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 



  FLOOR & DECOR HOLDINGS, INC.           /s/ Thomas V. Taylor   Name: Thomas V.
Taylor   Title:  CEO           FLOOR AND DECOR OUTLETS OF AMERICA, INC.        
  /s/ Thomas V. Taylor   Name: Thomas V. Taylor   Title:  CEO           David
Christopherson           /s/ David Christopherson

 





 